 





Execution Version

 

ASSET PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

SAMSON OIL AND GAS USA MONTANA, INC.

 

AND FORT PECK ENERGY COMPANY, LLC

 

(Sellers)

 

AND

 

SAMSON OIL AND GAS USA, INC.

 

(Guarantor)

 

AND

 

TAURUS ENERGY, LLC

 

(Buyer)

 

 

 

 

 

DATED AS OF JUNE 21, 2013

 



 

 

 

TABLE OF CONTENTS

  



  Page article 1 AGREEMENT FOR PURCHASE AND SALE OF ASSETS 1 1.1 Agreement for
Purchase and Sale of Assets 1 1.2 Effective Time 1 1.3 Joint Assets 2 1.4 Samson
Assets 2 1.5 Excluded Assets 3 1.6 Purchase Price for Assets 4 article 2 TITLE
MATTERS 6 2.1 Title Review 6 2.2 Defensible Title 6 2.3 Permitted Encumbrances 7
2.4 Title Defect 7 2.5 Defect Value 7 2.6 Notice of Title Defects 8 2.7 Seller’s
Right to Cure 8 2.8 Title Defect Remedies 8 2.9 Title Dispute Resolution 9 2.10
Casualty Loss 9 article 3 REPRESENTATIONS AND WARRANTIES 9 3.1 Samson’s
Representations and Warranties 9 3.2 FPEC’s Representations and Warranties 12
3.3 Buyer’s Representations and Warranties 14 article 4 PRE-CLOSING OBLIGATIONS
15 4.1 Encumbrances 15 4.2 Operation of Business 16 4.3 Consents and Filings 16
4.4 Compliance with Laws 16 4.5 Notification Requirements 16 article 5 CLOSING
16 5.1 Closing 16 5.2 Conditions Precedent to Closing 16 5.3 Closing Deliveries
18 5.4 Termination 19 5.5 Liabilities Upon Termination 19 5.6 Environmental
Remediation 21 article 6 POST-CLOSING OBLIGATIONS 22 6.1 Post-Closing
Obligations 22 article 7 TAX MATTERS 24 7.1 Definitions 24 7.2 Production Tax
Liability 24 7.3 Tax Notices, Statements and Returns 24

 



i

 

 

  TABLE OF CONTENTS     Page       7.4 Tax Allocation 24 article 8 DISCLAIMERS
24 8.1 Disclaimer; Title; Condition and Fitness of the Assets 24 8.2 Information
About the Assets 25 article 9 MISCELLANEOUS 26 9.1 Exhibits and Schedules 26 9.2
Expenses 26 9.3 Notices 26 9.4 Amendments 27 9.5 Headings 27 9.6
Counterparts/Fax Signatures 28 9.7 References 28 9.8 Governing Law; Waiver of
Jury Trial 28 9.9 Arbitration 28 9.10 Confidentiality 29 9.11 Entire Agreement
29 9.12 Indemnification 29 9.13 Binding Effect 31 9.14 No Third-Party
Beneficiaries 31 9.15 Survival 32 9.16 Waiver 32 9.17 Limitation on Damages 32
9.18 Severability 32 9.19 Announcements 32 9.20 Transfer Taxes and Recording
Fees 32 9.21 Relationship of the Parties 32 9.22 Further Assurances 32 9.23
Samson Parent Guaranty 33 9.24 Seller Liability 33 9.25 Environmental Review 33



 





ii

 

 

SCHEDULES:

 

Schedule 3.1(e) Samson Lawsuits and Claims

 

Schedule 3.1(j) Samson Contracts

 

Schedule 3.1(k) Samson Consents

 

Schedule 3.1(l) Samson Preferential Rights

 

Schedule 3.1(m) Samson AMI; Farmout; JOA; Tax Partnership

 

Schedule 3.1(n) Samson Non-Competition

 

Schedule 3.1(o) Samson Lease Status

 

Schedule 3.2(e) FPEC Lawsuits and Claims

 

Schedule 3.2(j) FPEC Contracts

 

Schedule 3.2(k) FPEC Consents

 

Schedule 3.2(l) FPEC Preferential Rights

 

Schedule 3.2(m) FPEC AMI; Farmout; JOA; Tax Partnership

 

Schedule 3.2(n) FPEC Non-Competition

 

Schedule 3.2(o) FPEC Lease Status

 

Schedule 3.2(p) FPEC Advance Payments

 

EXHIBITS:

 

Exhibit A-1 Joint Leases

 

Exhibit A-2 Samson Leases

 

Exhibit A-3 Excluded Assets

 

Exhibit B Wells

 

Exhibit C Form of Assignment

 

Exhibit D-1 Joint Contracts

 

Exhibit D-2 Samson Contracts

 

Exhibit E Well Equipment

 



iii

 

 

INDEX OF DEFINED TERMS 

 



accredited investor 15   Losses 30 Additional Remediation Amount 22   Marketable
Title 6 Agreement 1   Material Adverse Effect 9 Allocated Value 4   Net Acre
Prices 4 Asset 3   Net Acres 4 Assets 3   NRI 6 Assignment 18   Operating
Expenses 1 Assumed Liabilities 23   Outstanding Title Defect 8 Buyer 1   Overrun
Estimate 21 Buyer Basket 31   Parties 1 Buyer Indemnified Parties 29   Party 1
Casualty Defect 9   Permitted Encumbrances 7 Closing 16   person 27 Closing Date
16   Production Taxes 24 Code 24   Records 2 Cure Period 8   Remediation Date 22
Defect Notice Date 6   Remediation Holdback 21 Defect Value 7   Retained
Liabilities 23 Due Diligence Materials 29   Rule 10 Effective Date 1   Samson 1
Environmental Conditions 21   Samson Assets 2 Environmental Estimate 21   Samson
Closing Amount 5 Excluded Assets 3   Samson Contracts 11 Execution Date 1  
Samson Default 20 Final Remediation Cost 22   Samson Deposit 5 FPEC 1   Samson
Hydrocarbons 3 FPEC Closing Amount 6   Samson Lands 2 FPEC Contracts 13   Samson
Leases 2 FPEC Deposit 5   Samson Parent 1 Governmental Authority 11   Samson
Purchase Price 4 Hydrocarbons 3   Samson Records 3 Interim Period 15   Samson
Surface Agreements 3 Joint Assets 2   Securities Laws 15 Joint Hydrocarbons 2  
Seller Indemnified Parties 30 Joint Lands 2   Sellers 1 Joint Leases 2  
Settlement Statement 5 Joint Purchase Price 4   Surface Agreements 2 Knowledge
with respect to FPEC 12   Title Defect 7 Knowledge with respect to Samson 9  
Title Defect Notice 8 Lands 3   Title Disputed Matters 9 Lease 3   Wells 3
Leases 3      



 



iv

 

 

Execution Version

ASSET PURCHASE AND SALE AGREEMENT

 

This Asset Purchase and Sale Agreement (“Agreement”), dated this 21st day of
June, 2013 (the “Execution Date”), is by and between SAMSON OIL AND GAS USA
MONTANA, INC., a Colorado corporation (“Samson”), SAMSON OIL AND GAS USA, INC.,
a Colorado corporation (“Samson Parent”), FORT PECK ENERGY COMPANY, LLC, a
Delaware limited liability company (“FPEC”), and TAURUS ENERGY, LLC, a Montana
limited liability company (“Buyer”). Samson and FPEC are collectively referred
to herein as “Sellers” and individually as a “Seller.” Sellers and Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WITNESSETH

 

WHEREAS, Sellers jointly own certain oil and gas leases covering lands in
Roosevelt and Richland Counties, Montana, and associated assets as more fully
described in Section 1.3;

 

WHEREAS, Samson individually owns certain oil and gas leases and associated
assets as more fully described in Section 1.4; and

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, all of each Seller’s interest in such jointly owned leases and
associated assets, together with such leases and assets owned individually by
Samson, upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

article 1
AGREEMENT FOR PURCHASE AND SALE OF ASSETS

 

1.1           Agreement for Purchase and Sale of Assets. Subject to the terms
and conditions of this Agreement and the reservations and exceptions set forth
herein, Buyer agrees to purchase from Sellers, and Sellers agree to sell, assign
and deliver to Buyer, all of Sellers’ right, title and interest in and to the
Assets for the consideration set forth in Section 1.6.

 

1.2           Effective Time. The purchase and sale of the Assets shall be
effective as of 7:00 a.m. (MDT) on July 1, 2013, (the “Effective Date”);
provided, if Closing occurs on or before June 30, 2013, the “Effective Date”
shall be 7:00 a.m. (MDT) on June 1, 2013. Except as expressly provided in
Section 6.1 or otherwise in this Agreement, each Seller shall remain entitled to
all of the rights of ownership (including the right to all production, proceeds
of production and other proceeds) and shall remain responsible for all operating
expenses and capital expenditures (including all lease bonus payments, fees,
rentals, royalties or production payments attributable to the Joint Assets)
incurred in the ownership and operation of its portion of the Joint Assets
(“Operating Expenses”), in each case attributable to the Joint Assets for the
period of time prior to the Effective Date. Except as expressly provided
otherwise in this Agreement, and subject to the occurrence of the Closing, Buyer
shall be entitled to all of the rights of ownership (including the right to all
production, proceeds of production, and other proceeds), and shall be
responsible for all Operating Expenses, in each case attributable to the Joint
Assets beginning with the Effective Date and thereafter.

 



1

 

 

1.3           Joint Assets. “Joint Assets” shall mean all of each Seller’s
undivided right, title and interest in and to the following, but reserving unto
each respective Seller the Excluded Assets:

 

(a)                The oil and gas leases (including all leasehold estates,
mineral interests, royalty interests, overriding royalty interests, net profits
interests, or similar interests) specifically described in Exhibit A-1 (the
“Joint Leases”) and the lands covered thereby or pooled or unitized therewith
(the “Joint Lands”);

 

(b)                     The oil, gas, casinghead gas, coalbed methane,
condensate and other gaseous and liquid hydrocarbons or any combination thereof
that may be produced and saved under the Joint Leases or lands pooled or
unitized therewith (“Joint Hydrocarbons”);

 

(c)                The unitization, pooling and communitization agreements,
declarations, orders, and the units created thereby relating to the Joint Leases
and to the production of Hydrocarbons;

 

(d)               All surface leases, permits, rights-of-way, licenses,
easements and other surface use or access agreements pertaining to the Joint
Leases and Joint Lands, or used in connection with the production, gathering,
treatment, processing, storing, sale or disposal of Hydrocarbons (the “Surface
Agreements”);

 

(e)                The contracts, including the Surface Agreements, described on
Exhibit D-1; and

 

(f)                To the extent transferable and in Sellers’ possession, all
files, records and data relating to the items described in Sections 1.3(a)
through (e) above, including without limitation, (i) lease records, well
records, division order records, title records (including broker runsheets and
ownership reports, lessor and/or landowner contact information abstracts of
title, title opinions and memoranda, and title curative documents),
correspondence and maps, and (ii) engineering records, geological and
geophysical data (including seismic data), electronic data files, technical
evaluations and interpretive data, monthly production records, electric logs,
core data, pressure data, decline curves, graphical production curves, reserve
reports, appraisals and accounting records (the “Records”). Records shall not
include Sellers’ internal memoranda, notes and correspondence.

 

1.4           Samson Assets. “Samson Assets” shall mean all of Samson’s right,
title and interest in and to the following, but reserving unto Samson the
Excluded Assets:

 

(a)                The oil and gas leases (including all leasehold estates,
mineral interests, royalty interests, overriding royalty interests, net profits
interests, or similar interests) specifically described in Exhibit A-2 (the
“Samson Leases”) and the lands covered thereby or pooled or unitized therewith
(the “Samson Lands”);

 



2

 

 

(b)               The oil and gas wells described on Exhibit B, including all
rights-of-way related thereto (the “Wells s "”), and including all of the
personal property, equipment, fixtures and improvements used in connection
therewith as described on Exhibit E;

 

(c)                The oil, gas, casinghead gas, coalbed methane, condensate and
other gaseous and liquid hydrocarbons or any combination thereof that may be
produced and saved under the Samson Leases or lands pooled or unitized therewith
(the “Samson Hydrocarbons”);

 

(d)               The unitization, pooling and communitization agreements,
declarations, orders, and the units created thereby relating to the Samson
Leases and to the production of Samson Hydrocarbons;

 

(e)                All surface leases, permits, rights-of-way, licenses,
easements and other surface use or access agreements pertaining to the Leases
and Lands, or used in connection with the production, gathering, treatment,
processing, storing, sale or disposal of Samson Hydrocarbons (the “Samson
Surface Agreements”);

 

(f)                The contracts, including the Samson Surface Agreements,
described on Exhibit D-2; and

 

(g)               To the extent transferable and in Samson’s possession, all
files, records and data relating to the items described in Sections 1.4(a)
through (f) above, including without limitation, (i) well records, division
order records, title records (including broker runsheets and ownership reports,
lessor and/or landowner contact information abstracts of title, title opinions
and memoranda, and title curative documents), correspondence and maps, and (ii)
engineering records, geological and geophysical data (including seismic data),
electronic data files, technical evaluations and interpretive data, monthly
production records, electric logs, core data, pressure data, decline curves,
graphical production curves, reserve reports, appraisals and accounting records
(the “Samson Records”). Samson Records shall not include Samson’s internal
memoranda, notes and correspondence.

 

The Joint Assets and the Samson Assets are sometimes referred to collectively
herein as the “Assets” and individually as an “Asset.” The Joint Leases and the
Samson Leases are sometimes referred to collectively herein as the “Leases” and
individually as a “Lease.” The Joint Lands and the Samson Lands are sometimes
referred to individually herein as the “Lands.” The Joint Hydrocarbons and the
Samson Hydrocarbons are sometimes referred to individually herein as the
“Hydrocarbons.”

 

1.5           Excluded Assets. Each Seller hereby expressly reserves and excepts
unto such Seller all right, title and interest in and to the following (the
“Excluded Assets”):

 

(a)                all of Seller’s corporate minute books, financial records and
other business records that relate to Seller’s business generally;

 

(b)               all such Seller’s interest in any trade credits, accounts
receivable, notes receivable, take or pay amounts receivable, and all other
proceeds, income or revenues attributable to the Joint Assets with respect to
any period of time prior to the Effective Date;

 



3

 

 

(c)                all such Seller’s interest in any claims and causes of action
of such Seller arising under or with respect to any contracts that are
attributable to periods of time prior to the Effective Date (including claims
for adjustments or refunds);

 

(d)               any refunds due to Seller by a third party for any over
payment of lease bonus payments, fees, rentals, royalties or production payments
attributable to the Joint Assets with respect to any period of time prior to the
Effective Date;

 

(e)                all claims and rights of Seller for refunds of or loss carry
forwards with respect to (i) income or franchise taxes, or (ii) any taxes
attributable to the items described in Section 1.3(a) through (e);

 

(f)                all assets, property, or other interests set forth on Exhibit
A-3; and

 

(g)               all assets, property, or other interests of Seller not
otherwise specifically identified in Section 1.3 and Section 1.4.

 

1.6           Purchase Price for Assets.

 

(a)                Joint Assets. The purchase price for the Joint Assets shall
be EIGHTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($18,750,000) (the
“Joint Purchase Price”), subject to adjustment pursuant to Section 1.6(d) below.
The Joint Purchase Price shall be paid at Closing by wire transfer of
immediately available funds to Sellers as follows:

 



  Samson: $12,500,000     FPEC: $6,250,000  

  

The Joint Purchase Price is allocated among the Joint Leases on the basis of
$417 per Net Acre (the “Net Acre Price”). The “Allocated Value” of each Joint
Lease shall be the number of Net Acres covered by the Joint Lease, multiplied by
the Net Acre Price. For purposes of this Agreement, “Net Acres” shall mean with
respect to a Lease (i) the undivided interest of the respective Seller in the
leasehold estate created by the applicable Lease multiplied by (ii) the number
of acres covered by the Lease multiplied by (iii) the lessor’s percentage
interest in the oil and gas mineral estate in the Lands covered by the Lease.

 

(b)               Samson Assets. The purchase price for the Wells shall be FIVE
HUNDRED THOUSAND DOLLARS ($500,000), and the purchase price for the Samson
Leases shall be FIVE HUNDRED THIRTY THREE THOUSAND SEVEN HUNDRED SIXTY DOLLARS
($533,760.00) (collectively the “Samson Purchase Price”), subject to adjustment
pursuant to Section 1.6(d) below. The Samson Purchase Price shall be paid to
Samson at Closing by wire transfer of immediately available funds. The portion
of the Samson Purchase Price attributable to the Samson Leases is allocated
among the Samson Leases on the basis of the Net Acre Price. The Allocated Value
of each Samson Lease shall be the number of Net Acres covered by the Samson
Lease, multiplied by the Net Acre Price.

 

(c)                Deposit. Concurrently with the execution of this Agreement,
Buyer shall pay (i) to Samson Parent an earnest money deposit in an amount equal
to ONE HUNDRED THOUSAND DOLLARS ($100,000) (the “Samson Deposit”), and (ii) to
FPEC an earnest money deposit in an amount equal to FIFTY THOUSAND DOLLARS
($50,000) (the “FPEC Deposit”). Each of the Samson Deposit and the FPEC Deposit
shall be non-interest bearing and applied against the Samson Closing Amount and
the FPEC Closing Amount, respectively, if Closing occurs or shall be otherwise
distributed in accordance with the terms of this Agreement.

 



4

 

 

(d)               Adjustments to the Purchase Price. The Joint Purchase Price
and the Samson Purchase Price to be paid by Buyer at Closing shall be adjusted,
without duplication, as follows:

 

(i)                 adjusted downward by (A) the sum of all Defect Values
attributable to any Outstanding Title Defects, in accordance with Sections
2.8(a) or Section 2.8(c), as applicable, and (B) the Allocated Value of any
Lease affected by a Title Defect and excluded from the transaction pursuant to
Section 2.5(b), Section 2.5(d) or Section 2.8(c);

 

(ii)               adjusted downward by the Allocated Value of any Leases
affected by an unresolved Title Disputed Matter pursuant to Section 2.9;

 

(iii)             adjusted upward, on a lease-by-lease basis by an amount equal
to $417 per Net Acre in excess of the Net Acres for such Lease as set forth on
Exhibit A-1 or Exhibit A-2, as applicable; and

 

(iv)             adjusted upward or downward by any other amount mutually agreed
upon by Sellers and Buyer.

 

At Closing, the Joint Purchase Price and the Samson Purchase Price shall be
adjusted according to this Section 1.6(d). All such adjustments shall be set
forth on a settlement statement (the “Settlement Statement Settlement Statement
"”), which Samson shall prepare and provide to Buyer, along with supporting
schedules and workpapers on which the calculation is based, at least three (3)
business days before Closing. If Buyer has disagreements regarding the
calculation of the Settlement Statement, Buyer may contact Sellers at least one
(1) business day prior to Closing, and in such case Sellers and Buyer shall in
good faith attempt to resolve any disagreements related thereto. Adjustments to
the Joint Purchase Price as set forth on Settlement Statement shall be approved
by Buyer and Sellers on or before Closing. Adjustments to the Samson Purchase
Price as set forth on Settlement Statement shall be approved by Buyer and Samson
on or before Closing. If the parties are unable to reach agreement regarding the
calculation of the Settlement Statement, then Buyer shall pay the undisputed
portion of the Joint Purchase Price and Samson Purchase Price at Closing, and
the Sellers shall have the right within thirty (30) days after Closing to submit
the dispute for resolution by arbitration pursuant to Section 9.9. If the
Sellers fail to submit the matter to arbitration within such thirty (30) day
period, Sellers shall be deemed to have accepted Buyer’s payments of the Joint
Purchase Price and Samson Purchase Price as payments in full, and Buyer shall
have no further liability with respect to such payment obligations. The portion
of the Joint Purchase Price payable to Samson and the Samson Purchase Price, as
so adjusted, shall be paid at Closing by Buyer to Samson in accordance with
Section 5.3(a) and is referred to herein as the “Samson Closing Amount.” The
portion of the Joint Purchase Price payable to FPEC, as so adjusted, shall be
paid at Closing by Buyer to FPEC in accordance with Section 5.3(a) and is
referred to herein as the “FPEC Closing Amount.”

 



5

 

 

article 2
TITLE MATTERS

 

2.1           Title Review.

 

(a)                From the date hereof until 5:00 p.m. (MDT) on June 25, 2013
(the “Defect Notice Date”), Buyer and any representative of Buyer shall have the
right to examine and inspect all the Records and Samson Records. All such
activities shall be conducted by Buyer or its representatives at Buyer’s sole
cost, risk and expense.

 

(b)               Each Seller shall make its Records and Samson shall make the
Samson Records available to Buyer at the offices of such Seller during Seller’s
normal business hours. Upon Buyer’s request each Seller will use its best
efforts to submit to Buyer, at Buyer’s expense, as promptly as practicable, such
abstracts, title reports, and certificates of title covering the Joint Assets
and/or Samson Assets, as applicable, which are in such Seller’s possession as of
the date hereof. Subject to the consent and cooperation of third parties, each
Seller will assist Buyer in Buyer’s efforts to obtain, at Buyer’s expense, such
additional information from such third parties as Buyer may reasonably request.
Buyer may inspect the Records and Samson Records and such additional information
only to the extent that it may do so without violating any obligation of
confidence or contractual commitment of such Seller to a third party. Sellers
shall use commercially reasonable efforts, but at no cost or expense to Sellers,
to obtain the necessary consents to allow Buyer’s examination of any
confidential information that is material to the transaction contemplated by
this Agreement.

 

(c)                Except for the representations and warranties contained in
this Agreement, Sellers make no warranty or representation of any kind as to the
Records and Samson Records or any information contained therein. Buyer agrees
that any conclusions drawn from the Records and Samson Records shall be the
result of its own independent review and judgment.

 

(d)               Buyer hereby agrees to defend, indemnify and hold harmless
each of the third party operators and owners of the Assets and Seller
Indemnified Parties from and against any and all Losses arising out of,
resulting from or relating to any field visit, on-site inspection, or other due
diligence activity conducted by Buyer or any representative of Buyer with
respect to the Assets, even if such Losses arise out of or result from, solely
or in part, the sole, active, passive, concurrent or comparative negligence,
strict liability or other fault or violation of Law of or by any such third
party operator or owner or Seller Indemnified Party, excepting only Losses
actually resulting on the account of the gross negligence or willful misconduct
of such person.

 

2.2           Defensible Title(a). The term “Defensible Title” means such title
of a Seller in and to a Lease that, subject to the Permitted Encumbrances: (i)
entitles such Seller to receive not less than the net revenue interest (the
“NRI”) in such Lease as specified in Exhibit A-1 or Exhibit A-2, as applicable,
proportionately reduced in the event such Seller’s working interest in such
Lease is less than 100% or the subject lease covers less than 100% of the
mineral estate in the lands covered thereby; (ii) entitles such Seller to a
share of the working interest in each Lease as specified in Exhibit A-1 or
Exhibit A-2, as applicable, (iii) entitles such Seller to not less than the Net
Acres for such Lease as set forth on Exhibit A-1 or Exhibit A-2, as applicable;
and (iv) except for the Permitted Encumbrances, is free and clear of liens,
taxes, encumbrances, mortgages, claims, lis pendens, production payments, and
any other defects, matters or conditions that would cause an impairment in the
use and enjoyment of, or loss of interest in, the affected Lease.

 

2.3           Permitted Encumbrances. The term “Permitted Encumbrances” shall
mean:

 



6

 

 

(a)                lessors’ royalties, overriding royalties, net profits
interests, production payments, reversionary interests and other burdens if the
cumulative effect of such burdens does not reduce the NRI, on a Lease-by-Lease
basis, below the NRI in such Lease as specified in Exhibit A-1 or Exhibit A-2,
as applicable;

 

(b)               all consents, notices, filings, or other actions by federal,
state or local governmental bodies in connection with the conveyance of an Asset
that is customarily sought after Closing;

 

(c)                rights of reassignment upon the surrender or expiration of
any Lease;

 

(d)               easements, rights-of-way, servitudes, permits, surface leases
and other rights with respect to surface operations, on, over or in respect of
any of the Leases or any restriction on access thereto that do not interfere
with the operation of the affected Lease;

 

(e)                liens for taxes or assessments not yet due or not yet
delinquent; and

 

(f)                such Title Defects as Buyer has waived.

 

2.4           Title Defect. The term “Title Defect” means, with respect to a
Lease, any lien, encumbrance, adverse claim, default, expiration, failure,
defect, matter or condition, excluding the Permitted Encumbrances, that alone or
in combination, renders the respective Seller’s title to the particular Lease
less than Defensible Title.

 

2.5           Defect Value. The term “Defect Value” means the amount by which
the Allocated Value of the applicable Lease is reduced by a Title Defect. The
Defect Value shall be determined by the Parties in good faith, or otherwise in
accordance with Section 2.9, taking into account all relevant factors, including
without limitation, the following:

 

(a)                If the Title Defect is a lien or encumbrance on a Lease, the
Defect Value shall be the cost of removing such lien or encumbrance, not to
exceed the Allocated Value of the affected Lease;

 

(b)               If the Title Defect is an actual reduction in NRI below the
NRI in such Lease as specified in Exhibit A-1 or Exhibit A-2, as applicable, the
Defect Value shall be (i) the Allocated Value for the affected Lease,
proportionately reduced by the ratio of the reduction in the actual NRI in such
Lease to the NRI as specified in Exhibit A-1 or Exhibit A-2, as applicable
(e.g., if the actual NRI is 78% and the NRI for such Lease as specified Exhibit
A-1 or Exhibit A-2, as applicable, is 80% , then the Defect Value would be
2/80ths of the Allocated Value);

 



7

 

 

(c)                If the Title Defect is an actual reduction in Net Acres
covered by the Lease from the number of Net Acres set forth in Exhibit A-1 or
Exhibit A-2, as applicable, for such Lease, the Defect Value shall be an amount
equal to such difference in Net Acres multiplied by the Net Acre Price; or

 

(d)               If the Title Defect is a preferential right to purchase
affecting a Lease or a third party’s consent required to assign a Lease, such
Lease shall be excluded from the transaction, whereupon the Defect Value shall
be 100% of the Allocated Value of such Lease.

 

2.6           Notice of Title Defects. On or before 5:00 p.m. (MDT) on the
Defect Notice Date, as may be extended by the signed mutual agreement of the
Parties, Buyer shall deliver to the respective Seller a written notice (a “Title
Defect Notice”) describing (a) each Title Defect and the Lease(s) affected
thereby, (b) the basis for each Title Defect, (c) Buyer’s good faith estimate of
the Defect Value of each Title Defect, and (d) supporting documentation of the
Title Defect. The failure of Buyer to notify the respective Seller of a Title
Defect in a Title Defect Notice on or before the Defect Notice Date shall be
deemed a waiver by Buyer of such Title Defect.

 

2.7           Seller’s Right to Cure. Each Seller shall have the option, but not
the obligation, to attempt to cure any Title Defect, to Buyer’s reasonable
satisfaction, on or before 5:00 p.m. (MDT) on the day prior to Closing (“Cure
Period”). Prior to the end of the Cure Period, Seller shall provide to Buyer
evidence that a Title Defect has been cured. Prior to Closing, Buyer shall
notify the respective Seller whether such Title Defect has been cured to the
reasonable satisfaction of Buyer.

 

2.8           Title Defect Remedies. If any Title Defect timely asserted by
Buyer pursuant to Section 2.6 is not (a) cured within the Cure Period to Buyer’s
reasonable satisfaction, or (b) waived by Buyer on or before Closing (an
“Outstanding Title Defect”), the respective Seller shall elect any of the
following:

 

(a)                the Joint Purchase Price or the Samson Purchase Price, as the
case may be, shall be adjusted downward by the Defect Value attributable to the
Outstanding Title Defect and retain the right to cure the Title Defect after
Closing. The respective Seller shall have ninety (90) calendar days after the
Closing Date in which to attempt to cure any such Title Defects to Buyer’s
reasonable satisfaction. If the respective Seller cures any such Title Defect,
then Buyer shall promptly pay Sellers (or the applicable Seller) the Defect
Value with respect to the Title Defect that is so cured; provided, however, that
the aggregate amount of Defect Values to be paid by Buyer to Sellers on account
of Sellers’ curing of Title Defects after Closing shall not exceed the aggregate
amount of the reductions in the Joint Purchase Price and/or the Samson Purchase
Price, as the case may be, that Buyer received as a result of any Title Defects;

 

(b)               with the consent of Buyer, convey the Leases or Wells affected
by a Title Defect to Buyer at Closing, without adjustment to the Joint Purchase
Price or Samson Purchase Price, as the case may be, and in such case, such
Seller shall indemnify Buyer against all liability, loss, cost and expense
resulting from such Title Defect pursuant to an indemnity agreement in form and
substance mutually satisfactory to Seller and Buyer;

 



8

 

 

(c)                retain the entirety of the Leases or Wells subject to such
Title Defect, together with all associated Assets, in which event the Joint
Purchase Price or the Samson Purchase Price, as the case may be, shall be
reduced by an amount equal to the Allocated Value of such property and such
associated Assets; or

 

(d)               in the case of Samson, terminate this agreement in accordance
with Section 5.4(e).

 

2.9           Title Dispute Resolution. The affected Parties shall attempt to
resolve, through good faith negotiations, all disputes concerning (a) the
existence and scope of a Title Defect, (b) the amount of the Defect Value and
(c) the adequacy of the respective Seller’s Title Defect curative materials and
Buyer’s reasonable satisfaction thereof (the “Title Disputed Matters”). In the
event the Parties cannot resolve any Title Disputed Matters on or before
Closing, the Lease affected by any unresolved Title Disputed Matter shall be
excluded from the transaction and the Joint Purchase Price or the Samson
Purchase Price, as the case may be, shall be reduced by 100% of the Allocated
Value of such Lease, and any party shall have the right within thirty (30) days
after Closing to submit any Title Disputed Matter to arbitration for resolution
pursuant to Section 9.9.

 

2.10       Casualty Loss. If prior to Closing any of the Assets are
substantially damaged or destroyed by fire, blow out, casing collapse, or any
other casualty (a “Casualty Defect Casualty Defect " ”), Sellers shall notify
Buyer promptly after any Seller has Knowledge of the occurrence of such event.
Sellers shall have the right, but not the obligation, to cure any such Casualty
Defect by repairing such damage or, in the case of personal property or
fixtures, replacing the Assets affected thereby with equivalent items no later
than the Closing Date. If any Casualty Defect exists at Closing, Buyer shall
have the right, but not the obligation, to proceed to purchase the Assets
affected thereby, and the Joint Purchase Price and/or the Samson Purchase Price,
as applicable, shall be reduced by the aggregate reduction in the value of such
Assets on account of such Casualty Defects, as determined by the mutual
agreement of the parties, or if the parties are unable to agree on such amount
prior to Closing, then such dispute shall be submitted to arbitration pursuant
to Section 9.9. Notwithstanding anything to the contrary contained herein,
Sellers shall be entitled to retain all insurance proceeds and claims against
other parties in respect of such Casualty Defect that occurs prior to Closing.

 

article 3
REPRESENTATIONS AND WARRANTIES

 

The term “Material Adverse Effect” shall mean any change, development, or effect
(individually or in the aggregate) which is, or is reasonably likely to be,
materially adverse to the Assets, as a whole, or to any Samson Asset, as the
context may require.

 

3.1           Samson’s Representations and Warranties. With respect to Samson,
“Knowledge” shall mean the information actually known by Terence Barr only, or
such information of which such person has received written notice, but does not
include knowledge or awareness of any other person, or imputed knowledge. Samson
makes the following representations and warranties as to (i) its undivided
interest in the Joint Assets and (ii) the Samson Assets:

 



9

 

 

(a)                Organization and Standing. Samson is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado, and is qualified to do business in the State of Montana.

 

(b)               Power. Samson has all requisite power and authority to carry
on its business as presently conducted. The execution, delivery and performance
of this Agreement does not, and the fulfillment of and compliance with the terms
and conditions hereof will not, as of the Closing Date, violate, or be in
conflict with, any material provision of Samson’s governing documents, or any
material provision of any agreement or instrument to which Samson is a party or
by which it is bound, or any judgment, decree, order, statute, rule or
regulation applicable to Samson.

 

(c)                Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite corporate action on the part of
Samson. This Agreement constitutes Samson’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
whether such enforceability is considered in a proceeding in equity or at law.

 

(d)               Liability for Brokers’ Fees. Samson has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

 

(e)                Lawsuits and Claims. Except as disclosed in Schedule 3.1(e),
there are no suits, actions or other proceedings pending against Samson with
respect to the Joint Assets and the Samson Assets and there is no proceeding,
claim or investigation pending or threatened with respect to the Joint Assets or
the Samson Assets that would likely result in a Material Adverse Effect.

 

(f)                No Bankruptcy. There are no bankruptcy proceedings pending,
being contemplated by or threatened against Samson.

 

(g)               Compliance with Laws. Samson is not in violation of any law,
rule, regulation, order, permit, certificate, writ, judgment, stipulation,
injunction, decree, determination, award or decision (a “Rule Rule " ”) of any
court, government, or governmental agency or instrumentality, or arbitrator
binding upon Samson which violation or alleged violation is reasonably likely to
have a Material Adverse Effect on: (i) the Leases or their value; or (ii) the
ability of Samson to perform under this Agreement. Samson has received no notice
from any Governmental Authority that Samson is alleged to be in violation of any
Rule binding upon Samson. Further, Samson has all governmental licenses and
permits, and has properly made all filings, necessary or appropriate to obtain
such licenses and permits and to own and operate the Assets as presently being
owned and operated, and such licenses, permits and filings are in full force and
effect, and no material violations exist or have been recorded in respect of any
such licenses, permits or filings, no proceeding is pending or is threatened
that would challenge, revoke or limit any such licenses, permits or filings.

 



10

 

 

(h)               Taxes. Samson has paid in full all taxes, assessments, and
other charges assessed or imposed on Samson with respect to the Leases by any
local, state, tribal, or federal taxing authority, other than income or sales
taxes, except those that are not yet past due and payable.

 

(i)                 Accuracy of the Records. Samson makes no representations
regarding the accuracy or completeness of any of the Records or the Samson
Records; provided, however, Samson does represent that (i) all of the Records
and Samson Records are files, or copies thereof, that Samson has used in the
ordinary course of operating and owning the Joint Assets and the Samson Assets,
respectively, (ii) Samson has made, or prior to Closing will make, all Records
and Samson Records in its possession available to Buyer and (iii) Samson has not
intentionally withheld any of the Records or Samson Records from Buyer.

 

(j)                 Contracts; No Default. Except as set forth in Schedule
3.1(j), Samson is not a party to, or otherwise subject to any obligations under,
any agreement related solely to the Assets other than the Leases and the
agreements set forth on Exhibits D-1 and D-2 (the “Samson Contracts Samson
Contracts " ”). To Samson’s Knowledge, Samson is not in breach or default in any
material respect, and Samson has received no notice that it is alleged to be in
breach or default in any material respect, under the terms of any Samson
Contract, which breach or default has not been cured by Closing, and the Leases
are in full force and effect and Samson has made all payments (including any
applicable bonus, delay rentals, or similar payments) due thereunder or required
to be made by Samson to maintain such Samson Contract in effect. To Samson’s
Knowledge, no other party to any Samson Contract is in breach or default with
respect to any of its obligations thereunder. There has not occurred any event,
fact or circumstance which with the lapse of time or the giving of notice, or
both, would constitute a breach or default on behalf of Samson, or to Samson’s
Knowledge, with respect to any other party to any Samson Contract. Neither
Samson, nor to Samson’s Knowledge, any other party to any Samson Contract has
given or threatened to give notice of any action to terminate, cancel or rescind
any such agreement or any provision thereof.

 

(k)               Consents. Except as set forth on Schedule 3.1(k), no consent,
authorization, order, or approval of, or filing or registration with, any
Governmental Authority is required for the consummation of the transactions
contemplated hereby by Samson, except any such consent, authorization, order, or
approval that is customarily obtained, or any such filing or registration that
is customarily made, after the consummation of the purchase and sale of the oil
and gas properties, such as any authorization, consent, or approval of the
Bureau of Indian Affairs or Bureau of Land Management with respect to the
assignment of any Leases or transfer of operations subject to such Governmental
Authority’s jurisdiction. As used in this Agreement, “Governmental Authority”
means any national, state, local or tribal government or any subdivision,
agency, court, commission, department, board, bureau, regulatory authority or
other division or instrumentality thereof.

 

(l)                 Preferential Rights and Consents. Except as set forth on
Schedule 3.1(l), there are no preferential rights to purchase, rights of first
refusal, tag-along rights or similar rights affecting any of the Joint Assets or
Samson Assets, and no third party’s consent is required to assign any Joint
Asset or Samson Asset.

 



11

 

 

(m)             AMI/Farmout/JOA/Tax Partnership. Except as set forth on Schedule
3.1(m), none of the Joint Assets or Samson Assets are subject to an area of
mutual interest, exploration agreement, participation agreement, farmout, joint
operating agreement, tax partnership or similar agreement.

 

(n)               Non-Competition. Except as set forth on Schedule 3.1(n), there
are no non-competition or similar agreements which will be binding upon Buyer
after Closing.

 

(o)               Lease Status/Royalties. To Samson’s Knowledge, except as set
forth on Schedule 3.1(o), the Leases are in full force and effect and all
obligations under the Leases have been fully performed, including but not
limited to, the proper and timely payment of all royalties, shut-in payments or
delay rentals. Samson has not received a written notice of any request or demand
for payments, adjustments of payments or performance pursuant to obligations
under the Leases that is still outstanding.

 

(p)               Advance Payments. Samson is not obligated by virtue of a
prepayment arrangement under any contract for the sale of Hydrocarbons and
containing a “take or pay” or similar provision, of a production payment, gas
balancing agreement, of an advance payment contract, of a forward sale contract,
or of any other arrangement, to deliver Hydrocarbons produced from the Leases at
some future time without then or thereafter receiving full payment therefor.

 

3.2           FPEC’s Representations and Warranties. With respect to FPEC,
“Knowledge” shall mean the information actually known by Lynn Becker only, or
such information of which such person has received written notice, but does not
include knowledge or awareness of any other person, or imputed knowledge. FPEC
makes the following representations and warranties as to its undivided interest
in the Joint Assets:

 

(a)                Organization and Standing. FPEC is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and is qualified to do business in the State of Montana.

 

(b)               Power. FPEC has all requisite power and authority to carry on
its business as presently conducted. The execution, delivery and performance of
this Agreement does not, and the fulfillment of and compliance with the terms
and conditions hereof will not, as of the Closing Date, violate, or be in
conflict with, any material provision of FPEC’s governing documents, or any
material provision of any agreement or instrument to which FPEC is a party or by
which it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to FPEC.

 

(c)                Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite limited liability company action on
the part of FPEC. This Agreement constitutes FPEC’s legal, valid and binding
obligation, enforceable in accordance with its terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and other laws for
the protection of creditors, as well as to general principles of equity,
regardless whether such enforceability is considered in a proceeding in equity
or at law.

 



12

 

 

(d)               Liability for Brokers’ Fees. FPEC has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

 

(e)                Lawsuits and Claims. Except as disclosed in Schedule 3.2(e)
there are no actions or suits pending against FPEC with respect to the Joint
Assets and there is no proceeding, claim or investigation pending or threatened
with respect to the Joint Assets that would likely result in a Material Adverse
Effect.

 

(f)                No Bankruptcy. There are no bankruptcy proceedings pending,
being contemplated by or threatened against FPEC.

 

(g)               Compliance with Laws. FPEC is not in violation of, and FPEC
has received no notice that FPEC is alleged to be in violation of, any Rule of
any court, government, or governmental agency or instrumentality, or arbitrator
binding upon FPEC which violation or alleged violation is reasonably likely to
have a Material Adverse Effect on: (i) the Leases or their value; or (ii) the
ability of FPEC to perform under this Agreement. FPEC has received no notice
from any Governmental Authority that FPEC is alleged to be in violation of any
Rule binding upon FPEC. Further, FPEC has all governmental licenses and permits,
and has properly made all filings, necessary or appropriate to obtain such
licenses and permits and to own and operate the Assets as presently being owned
and operated, and such licenses, permits and filings are in full force and
effect, and no material violations exist or have been recorded in respect of any
such licenses, permits or filings, no proceeding is pending or is threatened
that would challenge, revoke or limit any such licenses, permits or filings.

 

(h)               Taxes. FPEC has paid in full all taxes, assessments, and other
charges assessed or imposed on FPEC with respect to the Leases by any local,
state, tribal, or federal taxing authority, other than income or sales taxes,
except those that are not yet past due and payable.

 

(i)                 Accuracy of the Records. FPEC makes no representations
regarding the accuracy or completeness of any of the Records; provided, however,
FPEC does represent that (i) all of the Records are files, or copies thereof,
that FPEC has used in the ordinary course of operating and owning the Joint
Assets, (ii) FPEC has made, or prior to Closing will make, all Records in its
possession available to Buyer and (iii) FPEC has not intentionally withheld any
of the Records from Buyer.

 

(j)                 Contracts; No Default. Except as set forth in Schedule
3.2(j), FPEC is not a party to, or otherwise subject to any obligations under,
any agreement related solely to the Assets other than the Leases and the
agreements set forth on Exhibit D-1 (the “FPEC Contracts FPEC Contracts " ”). To
FPEC’s Knowledge, FPEC is not in breach or default in any material respect, and
FPEC has received no notice that it is alleged to be in breach or default in any
material respect, under the terms of any FPEC Contract, which breach or default
has not been cured by Closing, and the FPEC Contracts are in full force and
effect and FPEC has made all payments (including any applicable bonus, delay
rentals, or similar payments) due thereunder or required to be made by FPEC to
maintain such FPEC Contract in effect. To FPEC’s Knowledge, no other party to
any FPEC Contract is in breach or default with respect to any of its obligations
thereunder. There has not occurred any event, fact or circumstance which with
the lapse of time or the giving of notice, or both, would constitute a breach or
default on behalf of FPEC, or to FPEC’s Knowledge, with respect to any other
party to any FPEC Contract. Neither FPEC, nor to FPEC’s Knowledge, any other
party to any FPEC Contract has given or threatened to give notice of any action
to terminate, cancel or rescind any such agreement or any provision thereof.

 



13

 

 

(k)               Consents. Except as set forth on Schedule 3.2(k), no consent,
authorization, order, or approval of, or filing or registration with, any
Governmental Authority is required for the consummation of the transactions
contemplated hereby by FPEC, except any such consent, authorization, order, or
approval that is customarily obtained, or any such filing or registration that
is customarily made, after the consummation of the purchase and sale of the oil
and gas properties, such as any authorization, consent, or approval of the
Bureau of Indian Affairs or Bureau of Land Management with respect to the
assignment of any Leases or transfer of operations subject to such Governmental
Authority’s jurisdiction.

 

(l)                 Preferential Rights and Consents. Except as set forth on
Schedule 3.2(l), there are no preferential rights to purchase, rights of first
refusal, tag-along rights or similar rights affecting any of the Joint Assets,
and no third party’s consent is required to assign any Joint Asset.

 

(m)             AMI/Farmout/JOA/Tax Partnership. Except as set forth on Schedule
3.2(m), none of the Joint Assets are subject to an area of mutual interest,
exploration agreement, participation agreement, farmout, joint operating
agreement, tax partnership or similar agreement.

 

(n)               Non-Competition. Except as set forth on Schedule 3.2(n), there
are no non-competition or similar agreements which will be binding upon Buyer
after Closing.

 

(o)               Lease Status/Royalties. To FPEC’s Knowledge, except as set
forth on Schedule 3.2(o), the Leases are in full force and effect and all
obligations under the Leases have been fully performed, including but not
limited to, the proper and timely payment of all royalties, shut-in payments or
delay rentals. FPEC has not received a written notice of any request or demand
for payments, adjustments of payments or performance pursuant to obligations
under the Leases that is still outstanding.

 

(p)               Advance Payments. Except as set forth on Schedule 3.2(p), FPEC
is not obligated by virtue of a prepayment arrangement under any contract for
the sale of Hydrocarbons and containing a “take or pay” or similar provision, of
a production payment, gas balancing agreement, of an advance payment contract,
of a forward sale contract, or of any other arrangement, to deliver Hydrocarbons
produced from the Leases at some future time without then or thereafter
receiving full payment therefor.

 

3.3           Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties:

 

(a)                Organization and Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
Montana.

 



14

 

 



(b)               Power. Buyer has all requisite power and authority to carry on
its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not, as of the Closing Date, violate, or be in conflict
with, any material provision of Buyer’s governing documents, or any material
provision of any agreement or instrument to which Buyer is a party or by which
it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to Buyer.

 

(c)                Authorization and Enforceability. This Agreement constitutes
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.

 

(d)               Liability for Brokers’ Fees. Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Sellers shall have any
responsibility whatsoever.

 

(e)                Buyer’s Evaluation. Buyer is an experienced and knowledgeable
investor in the oil and gas business. Buyer has been advised by and has relied
solely upon its own expertise in legal, tax and other professional counsel
concerning the transaction contemplated by this Agreement, the Assets and the
value thereof.

 

(f)                Securities Laws. Buyer intends to acquire the Assets for
Buyer’s own benefit and account, and Buyer is not acquiring the Assets with the
intent of resale or distribution such as would be subject to regulation by
federal or state securities laws (collectively, the “Securities Laws”), and if
Buyer should sell, transfer or otherwise dispose of the Assets or fractional
undivided interests therein, Buyer will do so in compliance with all applicable
Securities Laws. Buyer has such knowledge and experience in financial and
business matters, and in oil and gas investments of the type contemplated by
this Agreement, that Buyer is capable of evaluating the merits and risks of this
Agreement and its investment in the Assets, and Buyer is not in need of the
protection afforded investors by the Securities Laws. In addition, Buyer is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended.

 

(g)               Qualified to Hold Leases. Buyer is eligible under all
applicable laws and regulations to own leases covering the Leases.

 

(h)               Financial Resources. Buyer has the financial resources
available to close the transactions contemplated by this Agreement without
financing that is subject to any material contingency.

 

article 4
PRE-CLOSING OBLIGATIONS

 

4.1              Encumbrances. From the Effective Date until the Closing Date
(the “Interim Period Interim Period " ”), except as otherwise approved by Buyer,
neither Seller shall transfer, sell, hypothecate, encumber, or otherwise dispose
of any of its Assets.

 



15

 

 

4.2           Operation of Business. During the Interim Period, each Seller
shall conduct its business with respect to the Assets in the ordinary course as
presently conducted. Unless agreed or waived in writing by Buyer, (a) each
Seller shall cause the Assets to be maintained in a good and workmanlike manner,
(b) each Seller shall obtain Buyer’s prior written consent on all material
matters relating to the Assets, including without limitation, any proposed
agreement or amendment, modification, rescission or termination of an existing
agreement, (c) each Seller shall promptly notify Buyer of any notice or any
threatened notice of which such Seller has Knowledge related to any default,
potential default, or action to amend, modify, terminate, or rescind any
agreement (or provision thereof) related to the Assets, (d) each Seller shall
timely pay all costs and expenses, including without limitation, all royalties,
rentals, Production Taxes, and operating costs incurred in connection with the
Assets, (e) neither Seller shall make any capital expenditure attributable to
the Assets that is in excess of (i) $100,000 in any single instance, or (ii)
$500,000 in the aggregate, (f) neither Seller shall abandon (whether permanently
or temporarily) any well, pipeline, right-of-way, easement, permit, or surface
lease included in the Assets, nor release or abandon any portion of the Leases,
and (g) neither Seller shall waive, compromise or settle any material right or
claim pertaining to the ownership or operation of the Assets.

 

4.3           Consents and Filings. Promptly after the Effective Date, Sellers
and Buyer shall use commercially reasonable efforts to obtain all consents,
approvals or authorizations of (and make all required filings or registrations
with) all courts, governmental agencies and bodies and other third parties which
are necessary or desirable in connection with the consummation of the
transactions contemplated hereby.

 

4.4           Compliance with Laws. Sellers shall comply in all material
respects with all laws, statutes, ordinances, rules, and regulations applicable
to the Assets, such compliance to include, without limitation, paying or
contesting in good faith all taxes, assessments and government charges before
they become delinquent.

 

4.5           Notification Requirements. Each party shall promptly notify the
other party in the event that, prior to the Closing, it becomes aware that any
representations and warranties made under this Agreement or in the Schedules, or
any other certificate delivered pursuant to this Agreement have become untrue or
incorrect in any material respect.

 

article 5
CLOSING

 

5.1              Closing. The purchase and sale of the Assets shall be closed
and consummated (the “Closing”) at the offices of Davis Graham & Stubbs LLP in
Denver, Colorado, at 10:00 a.m. (MDT) on July 31, 2013, or on such other date or
at such other time agreed upon in writing by Buyer and Sellers (the “Closing
Date”).

 

5.2           Conditions Precedent to Closing.

 

(a)                Samson’s Conditions. The obligations of Samson at Closing are
subject, at the option of Samson, to the satisfaction or waiver at or prior to
Closing of the following conditions precedent:

 



16

 

 

(i)                 All representations and warranties of Buyer contained in
Section 3.3 shall be true and correct in all material respects on and as of the
Closing Date, and Buyer shall have performed and satisfied all covenants and
agreements required by this Agreement to be performed and satisfied by Buyer at
or prior to the Closing in all material respects;

 

(ii)               Buyer stands ready, willing and able to Close with Samson;

 

(iii)             No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the transactions contemplated by this Agreement that
remains in effect on the Closing Date; and

 

(iv)             Samson has not given notice of termination pursuant to Section
5.4.

 

(b)               FPEC’s Conditions. The obligations of FPEC at Closing are
subject, at the option of FPEC, to the satisfaction or waiver at or prior to
Closing of the following conditions precedent:

 

(i)                 All representations and warranties of Buyer contained in
Section 3.3 shall be true and correct in all material respects on and as of the
Closing Date, and Buyer shall have performed and satisfied all covenants and
agreements required by this Agreement to be performed and satisfied by Buyer at
or prior to the Closing in all material respects;

 

(ii)               Buyer stands ready, willing and able to Close with FPEC;

 

(iii)             No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits the transactions contemplated by this Agreement that
remains in effect on the Closing Date; and

 

(iv)             FPEC has not given notice of termination pursuant to Section
5.4.

 

(c)                Buyer’s Conditions. The obligations of Buyer at the Closing
with respect to each Seller are subject, at the option of Buyer, to the
satisfaction or waiver at or prior to Closing of the following conditions
precedent:

 

(i)                 All representations and warranties of such Seller contained
in Section 3.1 or Section 3.2, respectively, shall be true and correct in all
material respects on and as of the Closing Date, and such Seller shall have
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by such Seller at or prior to the Closing in all
material respects;

 

(ii)               Such Seller stands ready, willing and able to Close with
Buyer;

 



17

 

 

(iii)             Each Seller has delivered to Buyer all of the agreements,
certificates and other documents required to be delivered to Buyer pursuant to
Section 5.3;

 

(iv)             With respect to the Assets taken as a whole, since the
Effective Date, there shall not have occurred and be continuing a Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect;

 

(v)               No order has been entered by any court or governmental agency
having jurisdiction over such Seller or Buyer or the subject matter of this
Agreement that restrains or prohibits the purchase and sale contemplated by this
Agreement and that remains in effect at the time of Closing;

 

(vi)             Buyer has not given notice of termination pursuant to Section
5.4;

 

(vii)           Buyer shall be satisfied with the results of the Phase One
Assessment, as determined in its sole discretion; and

 

(viii)         FPEC shall have conveyed the Excluded Assets set forth on Exhibit
A-3 to the Assiniboine and Sioux Tribes of the Fort Peck Reservation, or their
designee, on or prior to Closing.

 

Notwithstanding anything in this Agreement to the contrary, (i) if Buyer’s
conditions set forth in this Section 5.2(c) are satisfied with respect to Samson
and not FPEC, Buyer shall be obligated to Close on Samson’s undivided interest
in the Joint Assets and the Samson Assets, irrespective of whether Buyer’s
conditions set forth in this Section 5.2(c) are satisfied with respect to FPEC,
and (ii) notwithstanding the satisfaction of Buyer’s conditions set forth in
this Section 5.2(c) with respect to FPEC, Buyer shall not be obligated to Close
on FPEC’s undivided interest in the Joint Assets until such time as Buyer’s
conditions set forth in this Section 5.2(c) are satisfied with respect to
Samson.

 

5.3           Closing Deliveries. At Closing, the following shall occur:

 

(a)                Buyer shall deliver to Samson the Samson Closing Amount and
to FPEC the FPEC Closing Amount by wire transfer in immediately available funds
in accordance with the Settlement Statement and the wire instructions provided
by each Seller therein;

 

(b)               Buyer and Sellers shall execute and acknowledge, and Sellers
shall deliver to Buyer, an Assignment and Bill of Sale, substantially in the
form of Exhibit C attached hereto (the “Assignment”), in sufficient counterparts
to facilitate recording;

 

(c)                Buyer and Seller shall execute such additional governmental
assignment forms as may be necessary to effect the assignment of the Leases to
Buyer; and

 

(d)               each Seller shall execute and deliver to Buyer a certificate
of such Seller’s non-foreign status and certifying that Seller is not subject to
withholding under Section 1445 of the Internal Revenue Code, as amended.

 



18

 

 

5.4           Termination. This Agreement may be terminated prior to Closing,
upon written notice to the other Parties, in accordance with the following
provisions:

 

(a)                By mutual consent of Buyer and Samson;

 

(b)               By Samson if Samson’s conditions set forth in Section 5.2(a)
are not satisfied through no fault of Samson, or are not waived by Samson, as of
July 31, 2013;

 

(c)                By FPEC (but only as to its undivided interest in the Joint
Assets), if FPEC’s conditions set forth in Section 5.2(b) are not satisfied
through no fault of FPEC, or are not waived by FPEC, as of July 31, 2013;

 

(d)               By Buyer, as to a Seller, if Buyer’s conditions set forth in
Section 5.2(c) with respect to such Seller are not satisfied through no fault of
Buyer, or are not waived by Buyer, as of July 31, 2013;

 

(e)                By either Buyer or Samson if the aggregate Defect Value of
all Title Defects exceeds $937,500;

 

(f)                By Buyer if Buyer is not satisfied with the results of the
Phase One Assessment;

 

(g)               By Samson, if Closing has not occurred on or before July 31,
2013, provided, Samson is not in material default under this Agreement and is
ready, willing and able to Close on or before July 31, 2013;

 

(h)               By FPEC (but only as to its undivided interest in the Joint
Assets), if Closing has not occurred on or before July 31, 2013, provided, FPEC
is not in material default under this Agreement and is ready, willing and able
to Close on or before July 31, 2013; or

 

(i)                 By Buyer, if Closing has not occurred on or before July 31,
2013, provided, Buyer is not in material default under this Agreement and is
ready, willing and able to Close on or before July 31, 2013

 

If Buyer or a Seller terminates this Agreement pursuant to this Section 5.4 and
asserts that a breach of this Agreement has occurred, the notice of termination
shall include a statement describing the nature of the alleged breach together
with supporting documentation.

 

5.5           Liabilities Upon Termination.

 

(a)                Buyer’s Default. If Closing does not occur because (i) Buyer
wrongly fails to tender performance at Closing in material breach of this
Agreement or otherwise materially breaches this Agreement prior to Closing, and
if Samson is not in material default under this Agreement and is ready, willing
and able to Close with Buyer, (ii) if Samson terminates this Agreement as of a
right pursuant to Section 5.4(b) (but only with respect to Sections 5.2(a)(i) or
5.2(a)(ii)), or (iii) if FPEC terminates this Agreement as of a right pursuant
to Section 5.4(c) (but only with respect to Sections 5.2(b)(i) or 5.2(b)(ii)),
each of Samson and FPEC as its sole and exclusive remedy shall be entitled to
retain as liquidated damages and not as a penalty, the Samson Deposit and the
FPEC Deposit, respectively, and each of the Sellers and Buyer hereby disclaims,
waives and releases any and all claims against the other arising in connection
with or related to such termination. The Parties agree that the damages that
would be suffered by Sellers as a result of Buyer’s breach would be difficult to
estimate and that the liquidated damages described herein represent a reasonable
estimation of such damages and do not constitute a penalty. Buyer’s failure to
Close shall not be considered wrongful if Buyer’s conditions under Section
5.2(c) are not satisfied through no fault of Buyer and are not waived by Buyer.

 



19

 

 

(b)               Samson’s Default. If Closing does not occur because (i) Samson
wrongfully fails to tender performance at Closing in material breach of this
Agreement or otherwise materially breaches this Agreement prior to Closing, and
if Buyer is not in material default under this Agreement and is ready, willing
and able to Close with Samson, or (ii) if Buyer terminates this Agreement as to
Samson as of a right pursuant to Section 5.4(d) (but only with respect to
Sections 5.2(c)(i), 5.2(c)(ii) or 5.2(c)(iii)) (in each case, a “Samson Default
Samson Default " ”), Samson shall (i) return the Samson Deposit to Buyer and
(ii) pay Buyer as liquidated damages and not as a penalty, TWENTY FIVE THOUSAND
DOLLARS ($25,000), and Buyer hereby disclaims, waives and releases any and all
claims against the other arising in connection with or related to such
termination. Samson and Buyer acknowledge and agree that the actual amount of
damages resulting from such a termination would be difficult if not impossible
to determine accurately due to the unique nature of this Agreement, the unique
nature of the Joint Assets and the Samson Assets, the uncertainties of
applicable commodity markets and differences of opinion with respect to such
matters, and that the liquidated damages provided for herein are a reasonable
estimate by Samson and Buyer of such damages. Buyer hereby disclaims, waives and
releases any right Buyer may have to make a claim for specific performance of
the purchase and sale of the Samson’s undivided interest in the Joint Assets and
the Samson Assets contemplated by this Agreement. Samson’s failure to close
shall not be considered wrongful if Samson’s conditions under Section 5.2(a) are
not satisfied through no fault of Samson and are not waived by Samson.
Notwithstanding anything in this Agreement to the contrary, in no circumstance
shall Samson be liable to FPEC if Closing does not occur for any reason.

 

(c)                FPEC’s Default. (i) (A) If FPEC wrongfully fails to tender
performance with respect to its interest in the Joint Assets at Closing in
material breach of this Agreement or otherwise materially breaches this
Agreement prior to Closing, and if Buyer is not in material default under this
Agreement and is ready, willing and able to Close with FPEC, or (B) if Buyer
terminates this Agreement with respect to FPEC’s interest in the Joint Assets as
of a right pursuant to Section 5.4(d) (but only with respect to Sections
5.2(c)(i), 5.2(c)(ii) or 5.2(c)(iii)), FPEC shall (1) return the FPEC Deposit
and (2) pay Buyer as liquidated damages and not as a penalty, TWELVE THOUSAND
FIVE HUNDRED DOLLARS ($12,500). (ii) If Closing does not occur with respect to
FPEC’s interest in the Joint Assets because of a Samson Default , FPEC shall
return the FPEC Deposit. In the event of either (i) or (ii) above, each of FPEC
and Buyer hereby disclaims, waives and releases any and all claims against the
other arising in connection with or related to such termination. FPEC and Buyer
acknowledge and agree that the actual amount of damages resulting from such a
termination would be difficult if not impossible to determine accurately due to
the unique nature of this Agreement, the unique nature of the Joint Assets, the
uncertainties of applicable commodity markets and differences of opinion with
respect to such matters, and that the liquidated damages provided for herein are
a reasonable estimate by FPEC and Buyer of such damages. Buyer hereby disclaims,
waives and releases any right Buyer may have to make a claim for specific
performance of the purchase and sale of the FPEC’s undivided interest in the
Joint Assets contemplated by this Agreement. FPEC’s failure to close shall not
be considered wrongful if FPEC’s conditions under Section 5.2(b) are not
satisfied through no fault of FPEC and are not waived by FPEC.

 



20

 

 

(d)               Other Termination.

 

(i)                 If this Agreement is terminated pursuant to Sections 5.4(a),
5.4(g) or 5.4(h) each Party shall release the other Party from any and all
liability for termination of this Agreement and, unless otherwise agreed by the
parties in a separate written agreement, Samson and FPEC shall be entitled to
retain the Samson Deposit and FPEC Deposit, respectively.

 

(ii)               If this Agreement is terminated pursuant to Section 5.4(e) or
5.4(i) each Party shall release the other Party from any and all liability for
termination of this Agreement and the Samson Deposit and FPEC Deposit shall
immediately be disbursed to Buyer.

 

(iii)             If this Agreement is terminated pursuant to Section 5.4(f) and
Buyer provides Samson with a written estimate from a recognized environmental
remediation firm approved by Samson (which approval will not be unreasonably
withheld) (an “Environmental Estimate”) that the cost to remediate the
Environmental Conditions (defined below) will exceed $937,500 (an “Overrun
Estimate”), each Party shall release the other Party from any and all liability
for termination of this Agreement and the Samson Deposit and FPEC Deposit shall
immediately be disbursed to Buyer.

 

(iv)             If this Agreement is terminated pursuant to Section 5.4(f) and
Buyer does not provide Samson with an Overrun Estimate, each Party shall release
the other Party from any and all liability for termination of this Agreement and
Samson and FPEC shall be entitled to retain the Samson Deposit and FPEC Deposit,
respectively.

 

(e)                Consequential Damages. In no event shall any Party be liable
to any other Party for consequential or indirect damages resulting from
termination of this Agreement under this Section 5.5, including but not limited
to, any claim for lost profits, lost income or lost opportunity.

 

5.6           Environmental Remediation.

 

(a)                If one or more environmental conditions are identified by the
Phase One Assessment (defined below) as requiring remediation to avoid liability
to Buyer after the Closing (the “Environmental Conditions”), Buyer may
nevertheless elect to Close. In such an event, and if Closing occurs on or
before June 30, 2013, Buyer may withhold from the Samson Purchase Price to be
delivered at Closing the estimated cost of such remediation, up to a maximum of
$937,500, if and to the extent that the costs to cover Buyer’s actual out of
pocket costs of such remediation (excluding Buyer’s internal expenses as costs
for this purpose) are described in reasonable detail in an Environmental
Estimate (the “Remediation Holdback Holdback " ”). If Buyer does retain a
Remediation Holdback as permitted by this subsection, then Buyer shall, promptly
after the Closing, commence remediation of the Environmental Conditions. If
Closing occurs after June 30, 2013, then Buyer shall not be entitled to withhold
any funds for remediation of Environmental Conditions.

 



21

 

 

(b)               If Closing occurs on or before June 30, 2013, and Buyer elects
to Close notwithstanding the disclosure of Environmental Conditions in the Phase
One Assessment but wishes to obtain a setoff from the Samson Purchase Price for
the costs of remediation in accordance with subsection (a), then Buyer shall
commence remediation of the Environmental Conditions no later than thirty (30)
days following the Closing and shall, no later than ten (10) days after the
beginning of each calendar month thereafter while remediation efforts are
continuing, provide Samson with a monthly accounting of all remediation costs
and expenses incurred during the immediately preceding month. Upon the earlier
to occur of (i) three (3) months after Closing or (ii) thirty (30) days after
all remediation activities are completed (the “Remediation Date Date " ”), Buyer
shall provide Samson with a final accounting of all remediation costs and
expenses paid by Buyer in connection therewith (the “Final Remediation Cost”).

 

(c)                If the Final Remediation Cost is less than the Remediation
Holdback, Buyer shall immediately pay the difference to Samson by wire or other
electronic funds transfer. If the Final Remediation Cost is greater than the
Remediation Holdback but not more than $937,500, Samson shall pay the difference
between the Final Remediation Cost and the Remediation Amount (the “Additional
Remediation Amount”) to Buyer by wire or other electronic funds transfer. If in
such a case the Final Remediation Cost is greater than $937,500, Samson shall
pay to Buyer the difference between $937,500 and the Remediation Advance (the
“Additional Remediation Amount”). Any dispute regarding the Final Remediation
Cost (or the Additional Remediation Amount) shall be submitted to arbitration
pursuant to Section 9.9.

 

(d)               If Closing occurs after June 30, 2013, and Buyer elects to
close notwithstanding the existence of Environmental Conditions, Buyer shall be
responsible for all costs of remediation of the Environmental Conditions, there
shall be no Remediation Holdback, and Samson shall in no event be responsible
for any such costs.

 

article 6
POST-CLOSING OBLIGATIONS

 

6.1           Post-Closing Obligations. Sellers and Buyer shall have the
following post-Closing obligations:

 

(a)                Receipts. All proceeds, receipts, credits and income
attributable to the Assets for all periods subsequent to the Effective Date
shall be the sole property of Buyer, and, to the extent received by a Seller
after Closing, Seller shall fully disclose, account for and transmit such
proceeds to Buyer promptly. All proceeds, receipts, credits and income
attributable to the Assets for all periods prior to the Effective Date shall be
the sole property of the applicable Seller, and, to the extent received by Buyer
after Closing, Buyer shall fully disclose, account for and transmit such
proceeds to the applicable Seller promptly.

 



22

 

 

(b)               Records. Within sixty (60) days after Closing, Sellers shall
deliver to Buyer the originals of the Records at a location designated by Buyer.
Any transportation, postage or delivery costs from Sellers’ offices shall be at
Buyer’s sole cost, risk and expense.

 

(c)                Further Assurances. Sellers and Buyer agree to execute and
deliver from time to time such further instruments and do such other acts as may
be reasonably requested and necessary to effectuate the purposes of this
Agreement.

 

(d)               Liabilities and
Obligations(a)                                        .

 

(i)                 Buyer’s Assumption of Liabilities and Obligations: June 30,
2013 Closing. If Closing occurs on or before June 30, 2013, upon Closing, Buyer
shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations accruing or relating to the ownership or
operation of (A) the Joint Assets (including those arising under environmental
laws) arising after the Effective Date, and (B) the Samson Assets (including
those arising under environmental laws) whether arising before or after the
Effective Date, including those arising from ownership, development, and
exploration of the Samson Assets or the producing, transporting and marketing of
Hydrocarbons from the Samson Assets, relating to periods before or after the
Effective Date, the obligation to plug and abandon all wells located on the
Samson Lands, including the Wells, and reclaim all well sites located on the
Samson Lands regardless of when the obligations arose, all liability for royalty
and overriding royalty payments and taxes, and all payments made (or to be made)
with respect to the preparation, submission and filing of all regulatory filings
related to the ownership and operation of the Samson Assets.

 

(ii)               Buyer’s Assumption of Liabilities and Obligations: Post-June
30, 2013 Closing. If Closing occurs after June 30, 2013, upon Closing, Buyer
shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations accruing or relating to the ownership and
operation of the Assets (including those arising from environmental laws)
whether arising before or after the Effective Date, including those arising from
ownership, development, and exploration of the Assets or the producing,
transporting and marketing of Hydrocarbons from the Assets, relating to periods
before or after the Effective Date, the obligation to plug and abandon all wells
located on the Lands, including the Wells, and reclaim all well sites located on
the Lands regardless of when the obligations arose, all liability for royalty
and overriding royalty payments and taxes, and all payments made (or to be made)
with respect to the preparation, submission and filing of all regulatory filings
related to the ownership and operation of the Assets (the liabilities and
obligations assumed by Buyer pursuant to Section 6.1(d)(i) or 6.1(d)(ii), as the
case may be, are referred to in this Agreement as the “Assumed Liabilities”).

 

(iii)             Samson’s Retained Liabilities. If Closing occurs on or before
June 30, 2013, Samson shall retain, pay, perform, fulfill and discharge all
claims, costs, expenses, liabilities and obligations relating to the ownership
or operation of the Joint Assets (including those arising under environmental
laws) arising before the Effective Date (the “Retained Liabilities”). For the
avoidance of doubt, if Closing occurs after June 30, 2013, neither Seller shall
retain any liability or obligation with respect to the Assets, and pursuant to
Section 6.1(d)(ii), Buyer shall assume all such liabilities and obligations.

 



23

 

 

article 7
TAX MATTERS

 

7.1           Definitions. Whenever used in this Agreement, the following terms
shall have the meanings set forth in this Article 7:

 

(a)                “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(b)               “Production Taxes” shall mean all ad valorem, property,
production, excise, net proceeds, severance, windfall profit and all other taxes
and similar obligations assessed against the Assets or based upon or measured by
the ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes.

 

7.2           Production Tax Liability. Subject to the treatment of ad valorem
taxes provided below, all Production Taxes shall be prorated between Buyer and
applicable Seller as of the Effective Date for all taxable periods that include
the Effective Date. The Parties acknowledge that ad valorem taxes assessed
against the Assets are measured by the value of the preceding year’s production.
Ad valorem taxes shall be the responsibility of the party who owned the Asset
when the production that is the basis for the tax assessment occurred. Each
Party shall timely pay all ad valorem taxes for which it has liability under
this Section and shall furnish to the other party evidence of such payment.

 

7.3           Tax Notices, Statements and Returns. For tax periods in which the
Effective Date occurs, Sellers agree to immediately forward to Buyer copies of
any tax notice or statement received by Sellers after Closing and provide Buyer
with any information Sellers have that is necessary for Buyer to file any
required tax reports and returns related to the Assets. Buyer agrees to file all
tax returns and reports applicable to the Assets that Buyer is required to file
after the Closing and, subject to the provisions of Section 7.2, to pay all
required Production Taxes payable with respect to the Assets.

 

7.4           Tax Allocation. Sellers and Buyer shall use their best efforts to
agree on an allocation for purposes of Form 8594 within thirty (30) days after
Closing. Buyer and Sellers will file all tax returns (including amended returns
and claims for refund) and information reports in a manner consistent with the
allocation determined pursuant to this Section.

 

article 8
DISCLAIMERS

 

8.1           Disclaimer; Title; Condition and Fitness of the Assets. EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN ARTICLE 3 OF THIS
AGREEMENT (AS MODIFIED BY THE SCHEDULES HERETO AS SUPPLEMENTED OR AMENDED) OR
ANY REPRESENTATIONS AND WARRANTIES IN THE ASSIGNMENT DELIVERED PURSUANT HERETO,
SELLERS WILL CONVEY TO BUYER THE ASSETS WITHOUT ANY EXPRESS, STATUTORY, OR
IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND, INCLUDING WITHOUT LIMITATION
WARRANTIES RELATING TO (i) TITLE, (ii) THE CONDITION OF THE ASSETS, (iii) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OF THE ASSETS, (iv) ANY IMPLIED
OR EXPRESS WARRANTY OF THE FITNESS OF THE ASSETS FOR A PARTICULAR PURPOSE, (v)
ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(vi) ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE ADJUSTED PURCHASE PRICE, (vii) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN,
(viii) ANY IMPLIED WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT,
(ix) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR
HEREAFTER IN EFFECT, (x) ANY IMPLIED OR EXPRESS WARRANTY REGARDING ANY
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR PROTECTION
OF THE ENVIRONMENT OR HEALTH, AND (xi) ANY RIGHTS OF BUYER UNDER STATUTES TO
CLAIM DIMINUTION OF VALUE. EXCEPT AS SET FORTH IN THIS AGREEMENT OR IN THE
ASSIGNMENT, BUYER WILL ACCEPT THE ASSETS “AS IS,” “WHERE IS,” AND “WITH ALL
FAULTS” AND IN ITS PRESENT CONDITION AND STATE OF REPAIR. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO
(a) THE AMOUNT, VALUE, QUALITY, QUANTITY, VOLUME, OR DELIVERABILITY OF ANY OIL,
GAS, OR OTHER MINERALS OR RESERVES (IF ANY) IN, UNDER, OR ATTRIBUTABLE TO THE
ASSETS, (b) THE PHYSICAL, OPERATING, REGULATORY COMPLIANCE, SAFETY, OR
ENVIRONMENTAL CONDITION OF THE ASSETS, OR (c) THE GEOLOGICAL OR ENGINEERING
CONDITION OF THE ASSETS OR ANY VALUE THEREOF.

 



24

 

 

8.2           Information About the Assets. Except as expressly set forth in
this Agreement, each Party disclaims all liability and responsibility for any
representation, warranty, statement, or communication (oral or written) to any
other Party (including any information contained in any opinion, information, or
advice that may have been provided to any such Party by any employee, officer,
director, agent, consultant, engineer, or engineering firm, trustee,
representative, partner, member, beneficiary, stockholder, or contractor of such
disclaiming Party or its affiliates) wherever and however made, including those
made in any data room and any supplements or amendments thereto or during any
negotiations with respect to this Agreement. EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE ASSIGNMENT, SELLERS MAKE NO WARRANTY OR REPRESENTATION,
EXPRESS, STATUTORY, OR IMPLIED, AS TO (i) THE ACCURACY, COMPLETENESS, OR
MATERIALITY OF ANY DATA, INFORMATION, OR RECORDS FURNISHED TO BUYER IN
CONNECTION WITH THE ASSETS, (ii) THE PRESENCE, QUALITY, AND QUANTITY OF
HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE ASSETS, (iii) THE ABILITY OF
THE ASSETS TO PRODUCE HYDROCARBONS, (iv) THE PRESENT OR FUTURE VALUE OF THE
ANTICIPATED INCOME, COSTS, OR PROFITS, IF ANY, TO BE DERIVED FROM THE ASSETS, OR
(v) THE ENVIRONMENTAL CONDITION OF THE ASSETS.

 



25

 

 

article 9
MISCELLANEOUS

 

9.1           Exhibits and Schedules. The Exhibits and Schedules to this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.

 

9.2           Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Seller in negotiating this Agreement or
in consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.

 

9.3           Notices. All notices and communications required or permitted
under this Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (a) if personally delivered, when
received, (b) if sent by facsimile transmission, when received, (c) if mailed,
five business days after mailing, certified mail, return receipt requested, or
(d) if sent by overnight courier, one day after sending. All notices shall be
addressed as follows:

 

If to Samson:

 

Samson Oil and Gas USA Montana, Inc.

1331 17th Street, Suite 710

Denver, CO 80202

Attn: Terry Barr

Telephone: (303) 296-3994

Fax: (303) 295-1961

Email: terry.barr@samsonoilandgas.com

 

With copy to:

 

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, CO 80202

Attn: Lamont Larsen

Telephone: (303) 892-7473

Fax: (303) 893-1379

Email: lamont.larsen@dgslaw.com

 

If to FPEC:

 

Fort Peck Energy Company, LLC

104 Highland Drive

Wolf Point, MT 59201

Attn: Mr. Lynn Becker

-or-

Fort Peck Energy Company, LLC

P.O. Box 97

Poplar, MT 59255

Attn: Mr. Lynn Becker

Telephone: (406) 653-3097

Email: Becker@NARPLLC.com

 

With Copy to:

 

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attn: Mr. Shay Kuperman

Telephone: (713) 758-4762

Fax: (713) 615-5106

Email: skuperman@velaw.com

 



26

 

 

If to Buyer:

 

Taurus Energy, LLC

5177 Richmond Ave., Suite 1220

Houston, TX 77056

Attn: Jose Gonzalez

Telephone: (713) 333-3005

Fax: (713) 333-3006

Email: jose@us-sand.com

 

With copy to:

 

Sutherland Asbill & Brennan LLP

1001 Fannin Street, Suite 3700

Houston, Texas 77002

Attn: Ram Sunkara

Telephone: (713) 470-6103

Fax: (713) 654-1301

Email : ram.sunkara@sutherland.com

 

Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.

 

9.4           Amendments. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.

 

9.5           Headings. The headings of the Articles and Sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.

 



27

 

 

9.6           Counterparts/Fax Signatures. This Agreement may be executed by
Buyer and Sellers in any number of counterparts, each of which shall be deemed
an original instrument, but all of which together shall constitute but one and
the same instrument. Signatures exchanged by fax or .pdf signatures shall be
considered binding.

 

9.7           References. References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals or entities. As used in this Agreement, “person”
shall mean any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority. The words “include,” “includes,” and “including” do not
limit the preceding terms or words and shall be deemed to be followed by
“without limitation.”

 

9.8           Governing Law; Waiver of Jury Trial. This Agreement and the
transactions contemplated hereby shall be construed in accordance with, and
governed by, the laws of the State of Texas, without regard to its conflicts of
laws rules; provided, however, the laws of the State where the subject leases
are located shall control the Assignment with respect to conveyance matters and
other real property matters necessarily subject to the laws of the State where
the subject leases are located. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

 

9.9           Arbitration. Except as otherwise indicated herein, any claim,
controversy or dispute arising out of, relating to, or in connection with the
Agreement or the agreements and transactions contemplated hereby, by Buyer or
Seller, including the interpretation, validity, termination or breach thereof,
shall be resolved solely through binding arbitration in accordance with the
dispute resolution procedures set forth in this Section 9.9. The Parties
covenant that they shall not resort to court remedies except as provided for in
this Section 9.9, or for preliminary relief in aid of arbitration. Except as
otherwise provided in this Agreement, the following provisions shall apply to
any arbitrations conducted pursuant to this Agreement:

 

(a)                Within ten (10) days after written demand by either Party for
arbitration, Sellers and Buyer shall each appoint one arbitrator. The two
arbitrators so appointed shall then appoint a third arbitrator. If either Party
shall fail to appoint an arbitrator within the time stated, or if the two
arbitrators so appointed fail within ten (10) days after the appointment of the
second of them to agree on a third arbitrator, the arbitrator or arbitrators
necessary to complete a panel of three (3) arbitrators shall be appointed
pursuant to the commercial arbitration rules specified by the AAA. All
arbitrators must be neutral disinterested parties who have never been officers,
directors or employees or attorneys of the parties or any of their affiliates,
must have not less than ten (10) years’ experience in the oil and gas industry,
and must have a formal financial/accounting, petroleum engineering, land or
legal education.

 



28

 

 

(b)               The arbitration proceeding shall be governed by Texas law and
shall be conducted in accordance with the Commercial Arbitration Rules of the
AAA with discovery to be conducted in accordance with the Federal Rules of Civil
Procedure, and with any disputes over the scope of discovery to be determined by
the arbitrators.

 

(c)                The arbitration proceeding shall be held in Denver, Colorado
and a hearing shall be held no later than sixty (60) days after submission of
the matter to arbitration, and a written decision shall be rendered by the
arbitrators within thirty (30) days of the hearing.

 

(d)               At the hearing, the Parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required but the arbitration panel shall consider any
evidence and testimony that it determines to be relevant, in accordance with
procedures that it determines to be appropriate.

 

(e)                Any award entered in the arbitration shall be made by a
written opinion stating the reasons and basis for the award made and may include
an award of reasonable costs and attorney’s fees if the arbitrator panel so
determines.

 

(f)                The costs incurred in employing the arbitrators, including
the arbitrators’ retention of any independent qualified experts, shall be borne
50% by the Sellers and 50% by Buyer.

 

(g)               The arbitrator’s award may be filed in any court of competent
jurisdiction and may be enforced by any Party as a final judgment of such court.

 

9.10       Confidentiality. Buyer shall keep any data or information acquired by
Buyer in the course of its due diligence examination (including, without
limitation, information acquired pursuant to its review of the Records and
Samson Records) and any reports or results generated from such due diligence
examination (the “Due Diligence Materials”) strictly confidential and shall not
disclose any of such data, information or results to any governmental authority
or other third party unless required by law or regulation and then only after
written notice to Sellers of the determination of the need for disclosure. If
Buyer becomes legally compelled to disclose any of the Due Diligence Materials,
Buyer shall use all commercially reasonable efforts to provide Sellers with
notice sufficiently prior to any such disclosure so as to allow Sellers, at
Sellers’ expense, to file any protective order, or seek any other remedy, as it
deems appropriate under the circumstances. Buyer shall use the Due Diligence
Materials only in connection with the transactions contemplated by this
Agreement. If this Agreement is terminated prior to the Closing, Buyer shall,
upon Sellers’ request, deliver the Due Diligence Materials to Sellers, which Due
Diligence Materials shall become the sole property of Sellers.

 

9.11       Entire Agreement. This Agreement constitutes the entire understanding
among the Parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and prior agreements and understandings relating
to such subject matter.

 

9.12       Indemnification.

 

(a)                Samson’s Indemnification of Buyer. Samson assumes all risk,
liability, obligation and Losses in connection with, and Samson shall defend,
indemnify, save and hold harmless Buyer, and its affiliates, shareholders,
principals, members, partners, investors, representatives, agents, successors,
and assigns (the “Buyer Indemnified Parties”), from and against all Losses which
arise directly or indirectly from or in connection with:

 

(i)                 any breach by Samson of any of Samson’s representations,
warranties or covenants hereunder;

 

(ii)               the Retained Liabilities; or

 

(iii)             Samson’s interest in the Excluded Assets.

 



29

 

 

(b)               FPEC’s Indemnification of Buyer. FPEC assumes all risk,
liability, obligation and Losses in connection with, and FPEC shall defend,
indemnify, save and hold harmless the Buyer Indemnified Parties from and against
all Losses which arise directly or indirectly from or in connection with:

 

(i)                 any breach by FPEC of any of FPEC’s representations,
warranties or covenants hereunder; or

 

(ii)               FPEC’s interest in the Excluded Assets.

 

(c)                Buyer’s Indemnification of Sellers. Buyer assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless Sellers, and each of their respective
affiliates, shareholders, principals, members, partners, investors,
representatives, agents, successors, and assigns (collectively, the “Seller
Indemnified Parties”), from and against all Losses which arise directly or
indirectly from or in connection with:

 

(i)                 the Assumed Liabilities;

 

(ii)               any breach by Buyer of any of Buyer’s representations,
warranties or covenants hereunder; and

 

(iii)             Buyer and/or Buyer’s representative conducting a Phase One
Assessment (as defined below).

 

(d)               Losses. “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of discovery and investigation),
liabilities, damages, demands, suits, claims, and sanctions of every kind and
character (including civil fines) arising from, related to or reasonably
incident to matters indemnified against; excluding however, any special,
consequential, punitive or exemplary damages, including without limitation,
damages for diminution of value of an Asset, loss of profits incurred by a Party
hereto or Losses incurred as a result of the indemnified Party indemnifying a
third party.

 

(e)                No Insurance; Subrogation. The indemnifications provided
herein shall not be construed as a form of insurance. Each Party hereby waives
for itself, its successors or assigns, including, without limitation, any
insurers, any rights to subrogation for Losses for which each Party is
respectively liable or against which each Party indemnifies another Party.

 



30

 

 

(f)                Liability Limitations.

 

(i)                 Notwithstanding anything to the contrary set forth herein,
the Buyer Indemnified Parties shall not assert a claim against either Seller for
indemnification under Section 9.12(a) or (b) unless (i) the amount exceeds
$50,000 with respect to any individual Loss and (ii) with respect to total Buyer
Losses in excess of such amount, the aggregate amount of such Buyer Losses
exceeds, in aggregate, $500,000 (the “Buyer Basket”) and then the recoverable
Losses shall be limited to those that exceed the Buyer Basket.

 

(ii)               The aggregate liability of Samson to the Buyer Indemnified
Parties in connection with breaches of representations, warranties, covenants
and agreements of Samson contained in this Agreement shall in no event exceed
25% of the portion of the Joint Purchase Price paid to Samson plus 25% of the
Samson Purchase Price. The aggregate liability of FPEC to any Buyer Indemnified
Parties in connection with breaches of representations, warranties, covenants
and agreements of FPEC contained in this Agreement shall in no event exceed 25%
of the portion of the Joint Purchase Price paid to FPEC. The Buyer Indemnified
Parties shall not be entitled to seek indemnity exceeding such amounts under
this Agreement or otherwise, and the Buyer Indemnified Parties shall have no
recourse against Sellers after such threshold is met.

 

(iii)             From and after the Closing, the remedies set forth in this
Section 9.12 shall provide the sole and exclusive remedies arising out of, in
connection with, relating to or arising under this Agreement and any other
document, agreement, certificate or other instrument delivered pursuant hereto
or in connection with the transactions contemplated hereby, whether based on
contract, tort, strict liability, other laws or otherwise, including any breach
or alleged breach of any representation, warranty, covenant or agreement made
herein or any other document contemplated herein or delivered pursuant hereto.
The Parties acknowledge and agree that from and after the Closing the remedies
available in this Section 9.12 supersede (and each Party waives and releases)
any other remedies available at law or in equity including rights of rescission,
rights of contribution and Losses arising under applicable statutes.

 

(iv)             The indemnities set forth in this Section 9.12 shall be
enforceable against the Parties in accordance with the express terms and scope
thereof notwithstanding any express negligence rule or any similar directive
that would prohibit or otherwise limit indemnities because of the simple or
gross negligence (whether sole, concurrent, active or passive) or other fault or
strict liability of any indemnitee.

 

9.13       Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns.

 

9.14       No Third-Party Beneficiaries. This Agreement is intended only to
benefit the Parties hereto and their respective permitted successors and
assigns.

 



31

 

 

9.15       Survival. All representations and warranties in this Agreement shall
survive for a period of eighteen (18) months following the Closing Date.

 

9.16       Waiver. The waiver or failure of any Party to enforce any provision
of this Agreement shall not be construed or operate as a waiver of any further
breach of such provision or of any other provision of this Agreement.

 

9.17       Limitation on Damages. The Parties hereto expressly waive any and all
rights to consequential, special, incidental, punitive or exemplary damages, or
loss of profits resulting from any breach of this Agreement.

 

9.18       Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable. Should any provisions, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other portions of this Agreement, and such portions that are not invalid
shall be given effect without the invalid portion.

 

9.19       Announcements. Except as and to the extent required by law, neither
Buyer nor Sellers will make any press release or announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other Party, such consent not to be unreasonably withheld or delayed;
provided, however, if a Party is required to make such a public announcement or
statement by law or under the rules and regulations of the New York Stock
Exchange (or other public stock exchange of similar reputation and standing) on
which the shares of such Party or any of its affiliates are listed, then the
same may be made without the approval of the other Party. The opinion of counsel
of the Party making such announcement or statement shall be conclusive evidence
of such requirement by law or rules or regulations.

 

9.20       Transfer Taxes and Recording Fees. Buyer shall pay all sales,
transfer, use or similar taxes, if any, occasioned by the sale or transfer of
the Leases and all documentary, transfer, filing, licensing, and recording fees
required in connection with the processing, filing, licensing or recording of
any assignments, titles or bills of sale.

 

9.21       Relationship of the Parties. This Agreement shall not be deemed or
construed to create an agency relationship between the Parties. This Agreement
is not intended to create, and shall not be construed to create, a joint
venture, tax or other partnership or association or to render the Parties liable
as partners. However, if for federal income tax purposes, this Agreement and the
operations conducted by the Parties pursuant hereto are regarded as having
created a partnership, each Party thereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K,” Chapter 1, Subtitle
“A,” of the Code as permitted and authorized by Section 761 of the Code and the
regulations promulgated thereunder. Should there be any law that each Party
thereby affected give further evidence of this election, each such Party shall
execute such documents and furnish such other evidence as may be required by the
Internal Revenue Service or as may be necessary to evidence this election. No
Party shall give any notice or take any other action inconsistent with the
election made hereby.

 

9.22       Further Assurances. From time to time after Closing, Sellers and
Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement.

 



32

 

 

9.23       Samson Parent Guaranty. Samson Parent is a party to this Agreement
solely for the purpose of this Section 9.23, as a guarantor on behalf of Samson
(its direct wholly-owned subsidiary). Samson Parent fully, irrevocably and
unconditionally guarantees to Buyer the full, complete and timely compliance
with and performance of all agreements, covenants and obligations of Samson
under this Agreement (the "Samson Obligations") (collectively, the "Samson
Parent Guaranty"). The Samson Obligations shall include Samson's obligation to
satisfy all indemnification and other payment obligations of Samson arising in
connection with this Agreement when and to the extent that any of the same shall
become due and payable or performance of or compliance with any of the same
shall be required. The Samson Parent Guaranty constitutes an irrevocable and
continuing guarantee of payment and performance and Samson Parent shall be
liable for any breach of any of the Samson Obligations. The Samson Parent
Guaranty shall remain in full force and effect and shall be binding on Samson
Parent and its successors and assigns until all of the Samson Obligations have
been satisfied in full (which, for the avoidance of doubt, shall not be deemed
to have occurred until the date following the date on which all indemnification
obligations of Samson under this Agreement expire).

 

9.24       Seller Liability. The obligations and liabilities of each Seller
under this Agreement shall be several as to each Seller, and not joint and
several.

 

9.25       Environmental Review. Sellers hereby consent to Buyer conducting,
prior to Closing, at Buyer's sole risk and expense, an ASTM Phase One
Environmental Assessment (a "Phase One Assessment") of the Assets. The Phase One
Assessment shall not include sampling activities or other environmental testing.
Samson shall have the right to be present during any Phase One Assessment of the
Assets. Buyer shall promptly provide Sellers with copies of all reports (whether
in draft or final form), test results, and other documentation and data prepared
or compiled by Buyer and/or any of Buyer's representatives and which contain
information collected or generated from the Phase One Assessment conducted with
respect to such Assets. Sellers shall not be deemed by their receipt of said
documents or otherwise to have made any representation or warranty, expressed,
implied or statutory, as to the condition to the Assets or to the accuracy of
said documents or the information contained therein, and Buyer's sole remedy
with respect to the results of the Phase One Assessment and the condition of the
Assets is set forth Section 5.4(f) and 5.6 hereof. Upon completion of Buyer's
Phase One Assessment, Buyer shall at its sole cost and expense repair any damage
done to the Assets in connection with Buyer's due diligence in accordance with
recognized industry standards.

  

[Signature Page Follows]

 



33

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the Execution
Date.

 

  SAMSON:

 

SAMSON OIL AND GAS USA MONTANA, INC., a Colorado corporation

 

By:/s/ Terence Barr_________________________

Name: Terence Barr

Title: President and Chief Executive Office

 

SAMSON PARENT:

 



SAMSON OIL AND GAS USA, INC., a Colorado corporation

 



By: /s/ Terence Barr________________________

Name: Terence Barr

Title: President and Chief Executive Office

 



  FPEC:

 



FORT PECK ENERGY COMPANY, LLC, a Delaware limited liability company

 



By: Native American Resource Partners, LLC, as Manager

 



By: /s/ Lynn D. Becker ______________________

Name: Lynn D. Becker

Title: Vice President

 

  BUYER:



 



TAURUS ENERGY, LLC, a Montana limited liability company

 



By: /s/ Jose Gonzalez _______________________

Name: Jose Gonzalez

Title: Managing Member

 





 

 

